              Case 3:19-cv-06096-RSM Document 15 Filed 09/29/20 Page 1 of 2




 1
                                                                     JUDGE RICARDO S. MARTINEZ
 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7                               WESTERN DISTRICT OF WASHINGTON
                                           AT TACOMA
 8
     JASON L. POOLE,                                      )
 9
                                                          ) CIVIL NO. 3:19-cv-06096-RSM
10                  Plaintiff,                            )
                                                          )
11                  vs.                                   )
                                                          ) ORDER
12   COMMISSIONER OF SOCIAL SECURITY,                     )
                                                          )
13                  Defendant                             )
                                                          )
14

15
            This matter comes before the Court on the parties’ stipulated motion for attorney’s fees
16
     pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412
17
            The motion is timely as Plaintiff had a 60-day appeal period, plus the 30-day period in
18
     §2412(d)(1)(B), from the entry of final judgment on July 10, 2020, to file a timely EAJA
19
     application. Akopyan v. Barnhart, 296 F.3d 852 (9th Cir. 2002); Melkonyan v. Sullivan, 501 U.S.
20
     89, 94-96 (1991); FED. R. App. P. 4(a). Furthermore, upon review of the stipulation and the
21
     record, the Court determines that Plaintiff is the prevailing party, the government’s position was
22
     not substantially justified, and that the itemization of attorney time spent is reasonable. In short,
23
     the requirements of § 2412(d)(1)(B) are met.
24

25

                                                                       David Oliver & Associates
                                                                       2608 South 47th Street, Suite C
      ORDER FOR EAJA FEES - 1                                          Tacoma, WA 98409
                                                                       (253) 472-4357
              Case 3:19-cv-06096-RSM Document 15 Filed 09/29/20 Page 2 of 2




 1          Having thoroughly considered the parties’ briefing and the relevant record, the Court

 2   hereby GRANTS the motion and awards Plaintiff $7,318.08 in attorney’s fees, subject to any offset

 3   allowed under the Treasury Offset Program. See. Astrue v. Ratiff, 560 U.S. 586, 589 – 590 (2010).

 4   Payment of EAJA fees shall be sent to Plaintiff’s attorney: David Oliver & Associates, 2608 South

 5   48th Street, Suite C, Tacoma, WA 98409. Pursuant to Ratiff, award shall be payable to Plaintiff’s

 6   attorneys, David Oliver & Associates, if the Commissioner confirms that Plaintiff owes no debt to

 7   the Government through the Federal Treasury Offset program.

 8          For the foregoing reasons, Plaintiff’s stipulated motion for attorney fees is GRANTED;

 9          DATED this 29th day of September, 2020.

10

11

12
                                                 RICARDO S. MARTINEZ
13                                               CHIEF UNITED STATES DISTRICT JUDGE
14

15

16

17

18   Presented by:
19

20   S/David P. OLIVER
     David P. Oliver,
21   Attorney for Plaintiff

22

23

24

25

                                                                   David Oliver & Associates
                                                                   2608 South 47th Street, Suite C
      ORDER FOR EAJA FEES - 2                                      Tacoma, WA 98409
                                                                   (253) 472-4357
